 
Exhibit 10.9
 
Preamble
 
TransDigm Inc. (the “Company”) hereby establishes the TransDigm Inc. Executives
Retirement Savings Plan (the “Plan”), effective as of the date specified herein.
The Company intends to establish and maintain the plan as an unfunded retirement
plan for a select group of management or highly compensated employees.
 
The purpose of the Plan is to permit designated executives of the Company and
its affiliates to accumulate additional retirement income through a nonqualified
deferred compensation plan that enables them to make elective deferrals in
addition to or in lieu of those permitted under the TransDigm, Inc. Retirement
and 401(k) Plan.
 
ARTICLE 1.
 
Definitions
 
As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:
 
1.1.  “Account” means the amounts credited to a Participant’s Salary Reduction
Account under the Plan pursuant to the Participation’s Salary Reduction
Agreement.
 
1.2.  “Allocation Date” means the last day of any Plan Year and any other dates
chosen by the committee.
 
1.3.  “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled, to receive any amount credited to his Account that remains
undistributed at his death.
 
1.4.  “Board of Directors” or “Board” means the board of directors of the
Company.
 
1.5.  “Committee” means the committee appointed in accordance with Section 8.1
to administer the Plan.
 
1.6.  “Company” means TransDigm, Inc., a Delaware corporation, and any successor
thereto.
 
1.7.  “Compensation” means the aggregate compensation paid to a Participant by
the Company for a Plan Year, including salary, overtime pay, commissions,
bonuses and all other items that constitute wages within the meaning of section
3401(a) of the Code or are required to be reported under section 6041(d),
6051(a)(3) or 6052 of the Code. Compensation also includes Salary Reduction
Accruals under this Plan and any elective deferrals under cash-or-deferred
arrangements or cafeteria plans that are not includible in gross income by
reason of section 125 or 402(a)(8) of the Code but does not include any other
amounts contributed pursuant to, or received under.
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 1



--------------------------------------------------------------------------------

 
1.8.  “Disability” means a mental or physical condition that, in the opinion of
a licensed physician approved by the Committee, renders a Participant
permanently incapable of satisfactorily performing his usual duties for the
Company or the duties of such other position as the Company may make available
to him for which he is qualified by reason of training, education or experience.
 
1.9.  “Early Retirement Date” means the day the Participant actually retires
from active employment with the Company or an affiliate due to the later of (a)
a Participant’s fifty-fifth (55th) birthday; or (b) his completion of five (5)
Years of Service.
 
1.10.  “Effective Date” means January 1, 1997, the date on which this Plan went
into effect.
 
1.11.  “Eligible Employee” means any key executive of the Company or an
affiliate as determined annually at the discretion of the Board of Directors.
The Board of Directors shall determine prior to the beginning of each Plan Year
the employees eligible to participate in the Plan for that particular Plan Year.
An eligible employee shall be a member of a “select group of management or
highly compensated employees” as referred to in Title I of ERISA.
 
1.12.  “Entry Date” means the Effective Date and each January 1st thereafter.
 
1.13.  “Normal Retirement Date” means the day the Participant actually retires
from active employment with the Company or an affiliate due to the attainment of
age 65.
 
1.14.  “Participant” means any Eligible Employee who satisfies the conditions
for participation in the Plan set forth in Section 2.1.
 
1.15.  “Plan” means the TransDigm Inc. Executive Retirement Savings Plan, as set
forth herein and as from time to time amended.
 
1.16.  “Plan Year” means the accounting year of the Plan, ending each calendar
year, December 31st.
 
1.17.  “Salary Reduction Accrual” means an amount credited to the Salary
Reduction Account pursuant to a Salary Reduction Agreement.
 
1.18.  “Salary Reduction Account” means the account established to record Salary
Reduction Accruals authorized by Participants under the terms of this Plan.
 
1.19.  “Salary Reduction Agreement” means an agreement between a Participant and
the Company, under which the Participant agrees to a reduction in his
Compensation and the Company agrees to credit him with Salary Reduction Accruals
under this Plan.
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 2



--------------------------------------------------------------------------------

 
1.20.  “Termination of Employment” means a Participant’s or former Participant’s
separation from the service of the Company (including all affiliates of the
Company) by reason of his resignation, retirement, discharge or death.
 
1.21.  “Trust” or “Trust Fund” means any trust established to hold amounts set
aside by the Company or its affiliates in accordance with Section 4.5.
 
1.22.  “Trustee” means National City Bank and any additional or successor
trustee of the Trust Fund.
 
1.23.  “Valuation Date” means any Allocation Date and any other date chosen by
the Committee as of which the value of Participants’ Accounts is determined.
 
1.24.  “Years of Service” means the total number of years for which a
Participant has received credit toward vesting under the TransDigm, Inc.
Retirement and 401(k) Plan.
 
1.25.  Rules of construction
 
1.25.1.  Governing law.    The construction and operation of this Plan and Trust
are governed by the laws of the State of Ohio.
 
1.25.2.  Undefined terms.    Unless the context clearly requires another
meaning, any term not specifically defined in this Plan is used in the sense
given to it by the TransDigm, Inc. Retirement and 401(k) Plan.
 
1.25.3.  Headings.    The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.
 
1.25.4.  Gender.    Unless clearly inappropriate, all pronouns of whatever
gender refer indifferently to persons or objects of any gender.
 
1.25.5.  Singular and plural.    Unless clearly inappropriate, singular terms
refer also to the plural number and vice versa.
 
1.25.6.  Severability.    If any provision of this Plan is held illegal or
invalid for any reason, the remaining provisions are to remain in full force and
effect and to be construed and enforced in accordance with the purposes of the
Plan as if the illegal or invalid provision did not exist.
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 3



--------------------------------------------------------------------------------

 
ARTICLE 2.
 
Participation in the Plan
 
2.1.  Commencement of participation.    An employee of the Company or an
affiliate becomes a Participant on the earliest Entry Date on which he satisfies
all of the following conditions:
 
(a) he is an Eligible Employee; and
 
(b) he has executed a valid Salary Reduction Agreement that is still in effect.
 
2.2.  Cessation of participation.    If a Participant ceases to satisfy any of
the conditions set forth in Section 2.1, his participation in this Plan
terminates immediately, except that his Account will continue to be held for his
benefit and will be distributed to him in accordance with the provisions of
Article 6. He may resume participation as of any Entry Date on which he again
satisfies the conditions of Section 2.1.
 
ARTICLE 3.
 
Accounts Under the Plan
 
3.1.  Establishment of Accounts.    The accounts specified in this Section 3.1
are established under the Plan to record the liability of the Company to
Participants. All Accounts are maintained on the books of the Company, and the
Company is under no obligation to segregate any assets to provide for these
liabilities.
 
3.1.1.  Salary Reduction Accounts.    A Salary Reduction Account is maintained
for each Participant for the purpose of recording the current value of his
Salary Reduction Accruals.
 
3.2.  Valuation of Accounts
 
3.2.1.  Timing of valuation.    All Accounts are valued as of each Allocation
Date and as of any other Valuation Date fixed by the Committee.
 
3.3.  Method of valuing Accounts.    The value of a Participant’s Account as of
any Valuation Date shall reflect each Participant’s interest in the Plan. The
Participant’s interest shall be calculated as if the Participant’s Salary
Reduction Account balance were actually invested in accordance with the
directions of the Participant made in accordance with the terms of this Plan,
including applicable default provisions. The Company shall have no obligation to
actually invest any amounts in accordance with such directions.
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 4



--------------------------------------------------------------------------------

 
ARTICLE 4.
 
Accrual of Benefits
 
4.1.  Salary Reduction Accruals.    For any Plan Year, Salary Reduction Accruals
are credited to each Participant to the extent specified in his Salary Reduction
Agreement in effect for the Plan Year.
 
4.2.  Timing of accruals.    Salary Reduction Accruals are deemed to accrue on
the date on which the Participant would otherwise have received the Compensation
that he elected to defer. A Participant whose Termination of Employment occurred
before the date on which any amount described in Section 4.1 would otherwise
have accrued is not entitled to that accrual, unless his Termination of
Employment was due to his Death, Disability or retirement at or after his Early
Retirement Date or Normal Retirement Date.
 
4.3.  Salary Reduction Agreements
 
4.3.1.  Authorization of Salary Reduction Accruals.    By executing a Salary
Reduction Agreement and filing it with the Committee with respect to a Plan
Year, a Participant may elect to have Salary Reduction Accruals credited under
the Plan on his behalf. The current salary and bonus of a Participant who
executes and files a Salary Reduction Agreement are reduced by the amount
specified in his election, and an equal amount is accrued under the Plan in
accordance with Section 4.1. An agreement may specify either a dollar amount or
a percentage reduction and may specify whether the reduction is applied to
regular salary, to bonuses or to both. Salary Reduction Contributions may not be
made with respect to Compensation other than salary and bonuses.
 
4.3.2.  Timing of Salary Reduction Agreements.    A Salary Reduction Agreement
with respect to regular salary for any Plan Year after 1997 must be executed and
filed with the Committee no later than the last day of the preceding Plan Year.
A Salary Reduction Agreement with respect to regular salary for the 1997 Plan
Year must be executed and filed with the Committee before the Effective Date. A
Salary Reduction Agreement with respect to regular salary for a Plan Year may be
changed, prospectively, by an administratively reasonable date prior to the
first day of a calendar quarter in such Plan Year. A Salary Reduction Agreement
with respect to a bonus must be executed and filed with the Committee at least
sixty (60) days prior to the date the amount of such bonus is determined by the
Board (or other appropriate individual or entity) or such earlier date as the
Committee shall direct. No Salary Reduction Agreement may be amended or revoked
after the last day on which it could have been executed, except that an
agreement is automatically revoked if the Participant who executed it ceases to
be eligible to participate in the Plan.
 
4.3.3.  Limitations on Salary Reduction Accruals.    The maximum amount (if any)
that may be deferred by a Participant in accordance with Section 4.1. shall be
determined by the Committee.
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 5



--------------------------------------------------------------------------------

 
4.4.  Investment of Accruals.    The Salary Reduction Accounts of Participants
and former Participants shall be accounting entities only.
 
4.4.1  Deemed Investments.    The Company shall make available one or more
deemed investment options for Participants and former Participants with Salary
Reduction Account balances. Participants and former Participants may direct the
deemed investment of such Account balances in accordance with a uniform
procedure established by the Committee which may provide an interest only option
paying a reasonable rate of interest and/or investment alternatives modeled
after real world alternatives. The Committee shall cause appropriate records to
be maintained in order to determine the Account balances of Participants and
former Participants.
 
4.4.2.  Contributions to Trust Fund.    The Company may establish a Trust Fund
and make contributions to it corresponding to any or all amounts accrued under
Section 4.1. These contributions shall be credited with income, expense, gains
and losses in accordance with the investment experience of the Trust Fund and
the terms and provisions of any applicable trust agreement.
 
4.5.  Status of the Trust Fund.    Notwithstanding any other provision of this
plan, all assets of the Trust Fund remain the property of the Company and are
subject to the claims of its creditors. No Participant has any priority claim on
Trust assets or any security interest or other rights in or to them superior to
the rights of general creditors of the Company.
 
4.6.  Nonalienability.    A Participant’s or former Participant’s rights under
this Plan may not be voluntarily or involuntarily assigned or alienated. If a
Participant or former Participant attempts to assign his rights or enters into
bankruptcy proceedings, his right to receive payments personally under the Plan
will terminate, and the Committee may apply them in such manner as will, in its
judgment, serve the best interests of the Participant or former Participant.
 
ARTICLE 5.
 
Vesting
 
5.1.  Definition of “vesting”.    A Participant’s interest in his Accounts is
“vested” when it is not subject to forfeiture for any reason.
 
5.2.  Vesting requirements  A Participant’s interest in his Salary Reduction
Accrual Account, is fully (100%) vested at all times.
 
ARTICLE 6.
 
Distributions to Participants
 
6.1  Timing and manner of distribution.
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 6



--------------------------------------------------------------------------------

 
6.1.1  Election of distribution date and manner of distribution.    Each Salary
Reduction Agreement must specify when and in what form benefits accrued under
the Plan while the Agreement is in effect will be distributed to the Participant
or his Beneficiary. A Participant may elect any date and form of distribution
that is acceptable to the Committee, except that the date of distribution may
not in any case be earlier than his date of Termination of Employment. The
Participant and the Committee may agree to change the time or manner of
distribution specified in a Salary Reduction Agreement, but only if the change
is agreed to ninety (90) days preceding Termination of Employment, or such
earlier date as shall be determined by the committee.
 
6.1.2  Methods of distribution.    Participants may receive distributions from
the Plan only upon the occurrence of one or more of the events specifically
described in Section 6.2. Distribution will be made in one of the following
methods as previously elected by the Participant and applicable to his entire
Account balance: (1) payment in a one-time, single sum distribution payable as
soon as administratively feasible, but no later than 90 days after the
occurrence of a triggering event; (2) payment in three equal annual installments
commencing as soon as administratively feasible, but no later than 90 days after
the occurrence of a triggering event; or (3) payment in the form of an annuity
contract to be purchased from a qualified insurance carrier at the discretion of
the Committee, which annuity contract shall be distributed to such Participant
as soon as administratively feasible, but no later than 90 days after the
occurrence of a triggering event.
 
6.1.3.  Payments from Company of Trust Fund.    Payment of benefits under this
Plan may be made either directly from the Company or from any Trust Fund
established by the Company, at the discretion of the Company. Payments from the
Trust Fund shall offset the liability of the Company hereunder and payments
directly by the Company shall offset the liability of any such Trust Fund.
 
6.2.  Events triggering distribution.    The occurrence of any of the following
events may result in a distribution of a Participant’s accrued benefit under the
Plan:
 
6.2.1.  Death, disability, or early or normal retirement.    The death of a
Participant, termination of his employment with the Company by reason of total
and permanent disability, or his attainment of early or normal retirement.
Whether a Participant’s termination of employment is due to total and permanent
disability shall be determined by the Committee in good faith.
 
6.2.2.  Change of control.    Change of control or ownership of the Company as
defined in this Section, shall mean (a) the purchase or other acquisition in one
or more transactions other than from the Company, by any individual, entity or
group of persons, within the meaning of Section 13(d)(3) or 14(d) of the
Securities Exchange Act of 1934 or any comparable successor provisions, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934) of 50 percent or more of either the outstanding shares of
common stock or the combined voting power of the Company’s parent company, Kelso
Corporation’s then outstanding voting securities entitled to vote generally; (b)
the approval by the stockholders of the Company or Kelso Corporation of a
reorganization, merger, or consolidation, in each case, with respect to which
persons who were stockholders of the Company or Kelso Corporation immediately
prior to a such reorganization, merger or consolidation do not immediately
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 7



--------------------------------------------------------------------------------

thereafter own more than 50 percent of the combined voting power of the
reorganized, merged or consolidated Company’s then outstanding securities that
are entitled to vote generally in the election of directors; or (c) the sale of
substantially all of the Company’s assets. The Committee shall determinate
whether a Change in Control shall result in a distribution of a Participant’s
accrued benefit under the Plan.
 
6.2.3.  Change in employment status.    A change in a Participant’s employment
status by reason of termination, voluntary or involuntary, or retirement from
active employment with the Company, whether prior or subsequent to the
Participant’s attaining normal retirement age.
 
6.2.4.  Significant below-plan financial performance.    The Company’s “earnings
before interest and taxes” or “EBIT” falls 15% or more below Company established
fiscal plan goals or targets for two consecutive fiscal quarters. At such point
in time, the Committee shall review all of the pertinent facts and circumstances
surrounding the decrease in EBIT and shall in its sole discretion determine
whether this is in the best interest of the Plan Participant that the accrued
benefit be paid.
 
6.2.5.  Filing of material litigation.    The filing of any state or federal
lawsuit alleging material damages against the Company that pose a real and
substantial threat to the continued viable existence of the Company as an
ongoing, profitable concern. The Committee shall have sole discretion in
determining the extent of the threat posed and potential damages thereunder.
This provision shall apply regardless of whether the Company was named directly
in the suit, named or joined as a class action or third-party defendant, or made
subject to any cross-or counter-claims under the applicable procedural rules of
any state or federal jurisdiction.
 
6.2.6.  Unforeseeable emergency.    The occurrence of an unforeseeable
emergency. In order to qualify as such, the emergency must constitute an
unanticipated emergency caused by an event beyond the control of the participant
or beneficiary that would result in financial hardship to the individual if
early withdrawal were not permitted. Specifically, unforeseeable emergency is
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent of the Participant,
loss of the Participant’s property due to casualty, or other similar
circumstances arising as a result of events beyond the control of the
Participant as further defined in Treas. Reg. §1.457-2(h). The amount of any
withdrawal or distribution under this Section is limited to that amount
reasonably necessary to meet the emergency.
 
6.2.7.  Special Distribution.    A Participant or former Participant may demand
payment of the adjusted current balance of his Salary Deferral Account at any
time. Such demand shall be in writing, signed by the Participant or former
Participant, and submitted to the Committee and shall indicate the date of
payment which shall not be earlier than an administratively reasonable period of
time following the date the demand is filed with the Committee. Such payment
shall be in a single sum. The amount of the payment shall be ninety percent
(90%) of the Participant’s or former Participant’s Account balance on the date
of distribution. The remaining ten percent (10%) shall be permanently forfeited.
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 8



--------------------------------------------------------------------------------

 
6.2.8.  Marginal tax rate increase.    The proposal or enactment of any federal
legislation that will increase the marginal individual income tax rates so that
the deferral of income to future years will result in greater income tax
liability when compared with current recognition of income. Such determination
of the likely effect of any proposed or enacted legislation shall be made by the
Committee.
 
6.3.  Type of property to be distributed.    All distributions from the Plan to
Participants and Beneficiaries are made in cash, unless the Participant has
elected distribution in the form of an annuity contract in which case the
distribution shall be made in the form of such contract
 
6.4.  Manner of distribution to minors or incompetents.    If at any time any
distributee is, in the judgment of the Committee, legally, physically or
mentally incapable of receiving any distribution due to him, the distribution
may, if the Committee so directs, be made to the guardian or legal
representative of the distributee, or, if none exists, to any other person or
institution that, in the Committee’s judgment, will apply the distribution in
the best interests of the intended distributee.
 
6.5.  Election of Beneficiary
 
6.5.1.  Designation or change of Beneficiary by Participant.    When an Eligible
Employee qualifies for participation in the Plan, the Committee will send him a
Beneficiary designation form, on which he may designate one or more
Beneficiaries and successor Beneficiaries. A Participant may change his
Beneficiary designation at any time by filing the prescribed form with the
Committee. No Beneficiary has any rights under this Plan except as are provided
by its terms. The rights of a Beneficiary who predeceases the Participant who
designated him immediately terminate, unless the Participant has specified
otherwise.
 
6.5.2.  Beneficiary if no election is made.    Unless a different Beneficiary
has been elected in accordance with Section 6.5.1., the Beneficiary of any
Participant who is lawfully married on the date of death is his surviving
spouse. The Beneficiary of any other Participant who dies without having
designated a Beneficiary in his estate.
 
ARTICLE 7.
 
Amendment or Termination of the Plan
 
7.1.  Company’s right to amend Plan.    The Board of Directors may, at any time
and from time to time, amend, in whole or in part, any of the provisions of this
Plan or may terminate it as a whole or with respect to any Participant or group
of Participants. Any such amendment is binding upon all Participants and their
Beneficiaries, the Trustee, the Committee and all other parties in interest.
Such an amendment shall be evidence by a written amendment to the Plan, executed
by two executive officers of the Company.
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 9



--------------------------------------------------------------------------------

 
7.2.  When amendments take effect.    A resolution amending or terminating the
Plan becomes effective as of the date specified therein which date shall be set
forth in the written amendment.
 
7.3.  Restriction on retroactive amendments.    No amendment may be made that
retroactively deprives a Participant of any benefits accrued before the date of
the Board’s action amending the Plan.
 
ARTICLE 8.
 
Plan Administration
 
8.1.  The Administrative Committee.    The Plan shall be administered by the
Committee consisting of one or more persons appointed by the Board of Directors.
The board may remove any member of the Committee at any time, with or without
cause, and may fill any vacancy. If a vacancy occurs, the remaining member or
members of the Committee have full authority to act. The Board is responsible
for transmitting to the Trustee the names and authorized signatures of the
members of the Committee and, as changes take place in membership, the names and
signatures of new members. Any member of the Committee may resign by delivering
his written resignation to the Board, the Trustee and the Committee. Any such
resignation becomes effective upon its receipt by the Board or on such other
date as is agreed to by the Board and the resigning member. The Committee acts
by a majority of its members at the time in office and may take action either by
vote at a meeting or by consent in writing without a meeting. The Committee may
adopt such rules and appoint such subcommittees as it deems desirable for the
conduct of its affairs and the administration of the Plan. In the event the
Board does not name a Committee, the Board of Directors shall act as the
Committee.
 
8.2.  Powers of the Committee.    In carrying out its duties with respect to the
general administration of the Plan, the Committee has, in addition to any other
powers conferred by the Plan or by law, the following powers:
 
(a)  to determine all questions relating to eligibility to participate in the
Plan other than the selection of Eligible Employees which shall be done by the
Board of Directors subject to the limitations of the Plan;
 
(b)  to compute and certify to the Trustee the amount and kind of distributions
payable to Participants and their Beneficiaries;
 
(c)  to maintain all records necessary for the administration of the Plan that
are not maintained by the Company or the Trustee;
 
(d)  to interpret the provisions of the Plan and to make and publish such rules
for the administration of the Plan which are not inconsistent with the terms
thereof;
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 10



--------------------------------------------------------------------------------

 
(e)  to establish and modify the method of accounting for the Plan or the Trust;
 
(f)  to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties hereunder; and
 
(g)  to perform any other acts necessary and proper for the administration of
the Plan, except those that are to be performed by the Trustee.
 
8.3.  Indemnification.
 
8.3.1.  Indemnification of members of the Committee and others by the
Company.    The Company agrees to indemnify and hold harmless each member of the
Committee, or other individual employee of the Company or an affiliate in the
administration of this Plan, against any and all expenses and liabilities
arising out of his action or failure to act in such capacity, excepting only
expenses and liabilities arising out of his own willful misconduct or gross
negligence. This right of indemnification is in addition to any other rights to
which any member of the Committee or such other individual employee may be
entitled.
 
8.3.2.  Liabilities for which member of the Committee and others are
indemnified.    Liabilities and expenses against which a member of the
Committee, or other individual employee of the Company or an affiliate in the
administration of this Plan, is indemnified hereunder included, without
limitation, the amount of any settlement or judgment, costs, counsel fees and
related charges reasonably incurred in connection with a claim asserted or a
proceeding brought against him or the settlement thereof.
 
8.3.3.  Company’s right to settle claims.    The Company may, at its own
expense, settle any claim asserted or proceeding brought against any member of
the Committee, or other individual employee of the Company or an affiliate in
the administration of this Plan, when such settlement appears to be in the best
interests of the Company.
 
8.4.  Claims procedure.    If a dispute arises between the Committee and a
Participant of Beneficiary over the amount of benefits payable under the Plan,
the Participant of Beneficiary may file a claim for benefits by notifying the
Committee in writing of his claim. The Committee will review and adjudicate the
claim. If the claimant and the Committee are unable to reach a mutually
satisfactory resolution of the dispute, it will be submitted to arbitration
under the rules of the American Arbitration Association. Each Participant
agrees, by the execution of a Salary Reduction Agreement, that arbitration will
be the first means of resolving disputes arising under the Plan.
 
8.5.  Expenses of the Committee.    The members of the Committee serve without
compensation for services. All expenses of the Committee are paid by the
Company.
 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 11



--------------------------------------------------------------------------------

 
ARTICLE 9.
 
Miscellaneous
 
9.1.  Plan not a contract of employment.    The adoption and maintenance of the
Plan does not constitute a contract between the Company and any Participant or
to be a consideration for the employment of any person. Nothing herein contained
give any Participant the right to be retained in the employ of the Company or
derogates from the right of the Company to discharge any Participant at any time
without regard to the effect of such discharge upon his rights as a Participant
in the Plan.
 
9.2.  No rights under Plan except as set forth herein.    Nothing in this Plan,
express or implied, is intended, or shall be construed, to confer upon or give
to any person, firm, association, or corporation, other than the parties hereto
and their successors in interest, any right, remedy, or claim under or by reason
of this Plan or any covenant, condition, or stipulation hereof, and all
covenants, conditions and stipulation in this Plan, by or on behalf of any
party, are for the sole and exclusive benefit of the parties hereto.
 
IN WITNESS WHEREOF, TransDigm Inc. has caused this Plan to be executed by its
duly authorized officers this 23rd day of December 1996.
 
TransDigm Inc.
(the “Company”)
By:
 
 

--------------------------------------------------------------------------------

And:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TransDigm Inc. Executive Retirement Savings Plan
Page 12